 Case 2:20-cv-04480-FMO-JEM Document 14-4 Filed 08/04/20 Page 1 of 3 Page ID #:60
                      Center for Disability Access
                                     Billing Summary


Case:                 Chris Langer v. 256 Winston Center et al
Case No:              2:20-cv-04480-FMO-JEM
Venue                 Central
Billing Range:        3/26/2020          through        8/3/2020
Total Hours           7.2
Hourly Bill           $3,568.50
Litigation Expenses   $830.00

Total Bill:                  $4,398.50

                                                                    Expense Detail
                                                                          Investigator     $400.00
                                                                            Filing Fees    $400.00
                                                                         Service Costs      $30.00

                                                                                           $830.00




                                 8033 Linda Vista Road, Suite 200                     Phone: 858-375-7385
Case Billing                           San Diego CA 92111                               Fax: 888-422-5191
 Case 2:20-cv-04480-FMO-JEM Document 14-4 Filed 08/04/20 Page 2 of 3 Page ID #:61
                                                                                                            Page 2
                         Center for Disability Access
                                           Billing Statement


     Date      Category Description                                     Biller      Time    Hourly    Amount
                                                                                             Rate
3/26/2020        Prefiling Completed step one on prefiling             M. Potter      0.3       595      $178.50
                           checklist: (Initial fact gathering.
                           Analyze client's claims, story and/or
                           intake materials)
3/30/2020        Prefiling Completed step two on prefiling             M. Potter      0.7       595      $416.50
                           checklist: (Initial assessment of case.
                           Review google satellite images,
                           street view, website and/or yelp,
                           assess the business & site, give
                           investigator instructions on
                           photographs and measurements to
                           obtain, notes to file, etc.)

4/7/2020         Prefiling Completed step three on prefiling           R. Handy       1.4      595       $833.00
                           checklist: (Review Investigator
                           report, findings and photos to confirm
                           claims and greenlight complaint
                           drafting or give investigator further
                           instructions)
4/7/2020         Prefiling Completed step four on prefiling            R. Handy       0.3      595       $178.50
                           checklist: (Public records research to
                           determine the identity of the
                           responsible parties and to determine
                           if there had been alterations or
                           modifications that would have
                           triggered stricter Title 24 obligations
                           for this property, etc.)

5/15/2020        Prefiling Completed final step of the prefiling       R. Handy       0.6      595       $357.00
                           checklist: (Draft complaint and
                           related initial filing docs & prepare
                           interoffice barrier memo and service
                           instructions)
5/19/2020      Case Man. Reviewed the Notice of Assignment           A. Seabock       0.3       450      $135.00
                           and Notice to Parties of Court-
                           Directed ADR Program
7/9/2020         Motions Drafted the Request for Entry of            A. Seabock       0.4       450      $180.00
                           Default and supporting declaration
7/10/2020      Case Man. Reviewed Clerk's Entry of Default;          A. Seabock       0.1       450       $45.00
                           checked notes re contact
7/13/2020      Case Man. Reviewed Court's Order re Default           A. Seabock       0.1       450       $45.00
                           Judgment
8/3/2020         Motions                                             F. Gutierrez     0.4       400      $160.00
                           Selected the photos to be used in the
                           default judgment packet; worked on
                           investigator's declaration
8/3/2020          Motions Worked on and completed Langer's           F. Gutierrez     0.3       400      $120.00
                          declaration

                                       8033 Linda Vista Road, Suite 200                        Phone: 858-375-7385
Case Billing                                 San Diego CA 92111                                  Fax: 888-422-5191
 Case 2:20-cv-04480-FMO-JEM Document 14-4 Filed 08/04/20 Page 3 of 3 Page ID #:62
                                                                                                       Page 3
                       Center for Disability Access
                                          Billing Statement


     Date      Category Description                                Biller      Time    Hourly    Amount
                                                                                        Rate
8/3/2020         Motions                                        F. Gutierrez     2.3       400      $920.00
                           Amended the default judgment
                           template with all components parts


Totals                                                                           7.2                  3568.5




                                       8033 Linda Vista Road, Suite 200                   Phone: 858-375-7385
Case Billing                                 San Diego CA 92111                             Fax: 888-422-5191
